Citation Nr: 1144046	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-39 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from August 1998 to March 1999 and again from March 2003 to April 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran had a hearing before the Board in April 2011 and the transcript is of record.

During the Veteran's hearing, he testified he believes his service-connected bilateral wrist disabilities are more severe than currently rated.  The issues have not been addressed by the agency of original jurisdiction (AOJ) and are therefore REFERRED to the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he has PTSD or some other psychiatric disorder related to his service in Kuwait and Iraq.  Specifically, the Veteran indicates he served on guard duty, often alone, exposing him to combat scenarios that put him in fear of his life.  He further claims he was treated badly, like a "second class citizen" within his unit further affecting his mental health.  He was never afforded a chance to compete for promotions and, ultimately, he gave up trying.  His performance and attitude declined.

In this case, the Veteran's service treatment records confirm the Veteran served in at least one overseas operation in Kuwait and Iraq (but mainly in Kuwait) from April 2003 to March 2004.  A post-deployment examination dated February 2004 indicates the Veteran complained of having little interest or pleasure doing things, constantly being on guard and feeling numb or detached.  He also indicated having familial conflicts, but denied depression, suicidal or homicidal ideation, nightmares or avoidance symptoms.  His service treatment records also notably indicate the Veteran fell 10 to 12 feet off a roof in April 1999.  At that time, the Veteran was treated for injuries to his back, hip and leg.  The Veteran was never diagnosed with a psychiatric condition and never sought treatment for mental health symptoms.

The Veteran's post-service treatment records are conflicting.  VA outpatient treatment records from 2007 to 2008 inconsistently indicate diagnoses of PTSD, anxiety disorder and depression.  Some VA physicians note the Veteran's in-service fall diagnosing him with a mild traumatic brain injury (TBI) or "post-concussion syndrome," whereas other VA physicians opine the Veteran unlikely had a head injury as a result of the in-service fall.  The Veteran's experiences in Kuwait and Iraq are noted in the VA outpatient treatment records, but so are post-service events, to include the Veteran's painful divorce and post-service occupational injuries.

The Veteran testified he suffered with nightmares, flashbacks and other similar type symptoms since his return from Iraq and Kuwait.  Although he concedes he was not in direct combat, he testified he was exposed to guard duty, usually alone and at night, and other hostile situations.  The RO included a PTSD questionnaire in an April 2008 letter regarding notice, but the Veteran did not respond.  On remand, he should be afforded another opportunity to provide detailed information regarding the claimed stressors.  

It is entirely unclear from the medical evidence what the Veteran's current psychiatric diagnosis or diagnoses are, and the likely etiology of any such disorder.

The Board also notes during the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.   Accordingly, the provisions apply to this case.

For these reasons, the Board concludes the claim must be remanded to afford the Veteran a VA examination to clarify the Veteran's current psychiatric diagnoses and whether any found psychiatric disorder is related to his in-service fall and/or service in Iraq/Kuwait.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO should also take this opportunity to obtain VA outpatient treatment records from July 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide release forms for any private or VA treatment relevant to the issues on appeal.  Thereafter, the records should be obtained specifically asking that treatment reports, versus summaries, be provided.  Also obtain the Veteran's medical records from the Bronx VAMC July 2008 to the present.  All efforts to obtain these records should be fully documented, and the VA facilities must provide a negative response if records are not available.

2.  Send the Veteran a PTSD stressor questionnaire and request that he complete the form, providing as many details as possible.  The Veteran should be requested to provide both combat-related and noncombat related stressors. 

3.  Thereafter, take any action necessary to attempt to verify the occurrence of the Veteran's alleged in-service stressors.  

4.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to ascertain whether he has PTSD, or any other psychiatric disability, related to his in-service experiences in Kuwait/Iraq, his 2004 in-service post-deployment complaints of feeling numb, detached and with decreased interest in activities, his in-service fall from 10 to 12 feet in April 1999 or any other incident of his military service.  The claims folder, to include a copy of this remand, should be provided to the examiner for review of pertinent documents therein in connection with the examination.  

Prior to the examination, the AMC/RO should specify for the examiner any stressor that is established by the record.  

The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

(a) If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether any stressor established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and the in-service stressor found to be sufficient to produce PTSD by the examiner.

The VA examiner should determine whether any of the stressors claimed by the Veteran is related to his fear of hostile military or terrorist activity.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

(b) If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (50 percent probability or greater) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  After the above is complete, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


